Exhibit 10.3

AMENDMENT NO. 1 TO
TRANSPORTATION SERVICES AGREEMENT
(SoCal Pipelines)
This AMENDMENT NO. 1 (this “Amendment”) is effective as of November 12, 2015
(the “Effective Date”), by and between Tesoro SoCal Pipeline Company LLC, a
Delaware limited liability company (“TSPC”) and Tesoro Refining & Marketing
Company LLC, a Delaware limited liability company (“TRMC”), each individually a
“Party” and collectively referred to as “Parties.”
RECITALS
WHEREAS, TSPC and TRMC entered into that certain Transportation Services
Agreement (SoCal Pipelines) dated as of December 6, 2013 (the “Transportation
Services Agreement”). Capitalized terms used in this Amendment but not defined
herein shall have the same meanings as set forth in the Transportation Services
Agreement.
WHEREAS, the Parties hereto desire to amend the Transportation Services
Agreement to reflect the transfer to TSPC of ownership of Co-Owned Pipeline 88
Interest (as defined below) and to provide for the provision of services by TSPC
to TRMC with regard to the Co-Owned Pipeline 88 Interest pursuant to the
Transportation Services Agreement.
NOW, THEREFORE, in consideration of the covenants and obligations contained
herein, the Parties to this Amendment hereby agree as follows:
1.DEFINITIONS
The definitions set forth below shall apply whenever a capitalized term
specified below is used in this Amendment:
“Co-Owned Pipeline 88 Interest” means that portion of Pipeline 88 that runs from
the intersection of Sepulveda Boulevard and Figueroa Street, in the City of Los
Angeles, to Los Angeles International Airport, jointly owned by Carson
Cogeneration Company (“Carson Cogen”) and Phillips 66 Company pursuant to the
Airport Pipeline Ownership Agreement, dated August 8, 1966, as such agreement
may be amended, supplemented or restated from time to time.
“Fee-Owned Pipeline 88 Interest” means that portion of Pipeline 88 that runs
from the Refinery to the intersection of Sepulveda Boulevard and Figueroa
Street, in the City of Los Angeles, owned in fee by Carson Cogen.
2.    CLARIFICATION
Although Schedule A-2 to the Transportation Services Agreement suggested that it
was intended to apply to both the Fee-Owned Pipeline 88 Interest and the
Co-Owned Pipeline 88 Interest, the Parties hereto acknowledge and agree that
prior to the Effective Date, such agreements applied only to the Fee-Owned
Pipeline 88 Interest.

- 1 -



--------------------------------------------------------------------------------



3.    AMENDMENT OF TRANSPORTATION SERVICES AGREEMENT
The Transportation Services Agreement is hereby amended as follows as of the
Effective Date:


(a)    Section 2(d) thereof is hereby deleted.
(b)    Following the Effective Date, the Transportation Services Agreement shall
apply to both the Fee-Owned Pipeline 88 Interest and the Co-Owned Pipeline 88
Interest and the reference to Line 88 in Schedule A-2 to the Transportation
Services Agreement shall be deemed to refer to both the Fee-Owned Pipeline 88
Interest and the Co-Owned Pipeline 88 Interest.
4.    MISCELLANEOUS
(a)    Legal Effect. Other than as amended hereby, the Transportation Services
Agreement remains in full force and effect and unmodified.
(d)    Applicable Law; Forum, Venue and Jurisdiction. This Amendment shall be
governed by the laws of the State of Texas without giving effect to its conflict
of laws principles. Each Party hereby irrevocably submits to the exclusive
jurisdiction of any federal court of competent jurisdiction situated in the
United States District Court for the Western District of Texas, San Antonio
Division, or if such federal court declines to exercise or does not have
jurisdiction, in the district court of Bexar County, Texas. The Parties
expressly and irrevocably submit to the jurisdiction of said Courts and
irrevocably waive any objection which they may now or hereafter have to the
laying of venue of any action, suit or proceeding arising out of or relating to
this Amendment brought in such Courts, irrevocably waive any claim that any such
action, suit or proceeding brought in any such Court has been brought in an
inconvenient forum and further irrevocably waive the right to object, with
respect to such claim, action, suit or proceeding brought in any such Court,
that such Court does not have jurisdiction over such Party. The Parties hereby
irrevocably consent to the service of process by registered mail, postage
prepaid, or by personal service within or without the State of Texas. Nothing
contained herein shall affect the right to serve process in any manner permitted
by law.
(e)    Counterparts. This Amendment may be executed in one or more counterparts
(including by facsimile or portable document format (pdf)) for the convenience
of the Parties hereto, each of which counterparts will be deemed an original,
but all of which counterparts together will constitute one and the same
agreement.
(f)    Severability. Whenever possible, each provision of this Amendment will be
interpreted in such manner as to be valid and effective under Applicable Law,
but if any provision of this Amendment or the application of any such provision
to any Person or circumstance will be held invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision hereof, and the Parties
will negotiate in good faith with a view to substitute for such provision a
suitable and equitable solution in order to carry out, so far as may be valid
and enforceable, the intent and purpose of such invalid, illegal or
unenforceable provision.

- 2 -





--------------------------------------------------------------------------------



(g)    No Third Party Rights. It is expressly understood that the provisions of
this Amendment do not impart enforceable rights in anyone who is not a Party or
successor or permitted assignee of a Party.
(h)    Jury Waiver. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
PROCEEDINGS RELATING TO THIS AMENDMENT OR ANY PERFORMANCE OR FAILURE TO PERFORM
OF ANY OBLIGATION HEREUNDER.
[SIGNATURE PAGES FOLLOW]





- 3 -





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto have duly executed this Amendment as of
the Effective Date.


TESORO SOCAL PIPELINE COMPANY LLC




By: /s/ Phillip M. Anderson
Phillip M. Anderson
President


TESORO REFINING & MARKETING COMPANY LLC




By: /s/ Gregory J. Goff
Gregory J. Goff 
Chairman of the Board of Managers and President










Signature Page to First Amendment to Transportation Services Agreement